Citation Nr: 1800285	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  15-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left arm fracture.

2.  Entitlement to service connection for a left shoulder disorder, including as secondary to or aggravated by a left arm fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty in the United States Army from May 1955 to May 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Board hearing was conducted in October 2017 via videoconference. A transcript of this hearing is contained within the electronic claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims of service connection for residuals of a left arm fracture, a VA examination is necessary prior to adjudication.  The Veteran has testified that he fractured his arm prior to service as a child and that he experienced pain in his arm as an aggravation of that injury during service.  Post-service treatment records show the Veteran has a disorder of the left arm reportedly likely secondary to old trauma.  

The Veteran's service treatment records were destroyed in the 1973 fire at the NPRC. In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991).  To date, the Veteran has not been afforded a VA examination to determine if his residuals of a left arm fracture are related to service or if a pre-existing arm fracture was aggravated by service.  Therefore, remand for a VA examination is necessary prior to adjudication. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As the Veteran contends that his left shoulder disorder is secondary to his residuals of a left arm fracture, the Board finds that claim inextricably intertwined with the above claim and presently remands it pending further development.  

Accordingly, the case is REMANDED for the following action:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

1. Obtain any outstanding relevant treatment records.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to his claims for service connection.  Any records of treatment since separation from service should be identified by the Veteran, and should be obtained to the extent possible.  Document all unsuccessful attempts to obtain such records. 

2. The Veteran is hereby notified that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the nature and etiology of his left arm and/or shoulder disorder. He should be provided an appropriate amount of time to submit this lay evidence.

3. Forward the claims file to an appropriately qualified VA examiner to obtain an opinion regarding the etiology of the Veteran's left arm disorder.  If an examination is needed, schedule the Veteran for an appropriate VA examination. The claims folder should be made available to and reviewed by the examiner. 

The examiner must provide all relevant diagnoses of disorders of the left arm and shoulder. Then, the examiner must presume that the Veteran fractured his arm as a child and answer the following:

a. Is there unequivocal evidence that the Veteran's childhood left arm fracture prior to entry into service constituted a pre-existing disorder?

b. If so, is there unequivocal evidence that this pre-existing disorder did not undergo a permanent increase in severity (aggravation)? 

c. If there is not unequivocal evidence that a disorder pre-existed service and did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

If the examiner finds that the Veteran has a left arm disorder due to or aggravated by service, an opinion is necessary regarding whether the Veteran's left shoulder disorder is secondary to his left arm disorder.  

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

4. Then readjudicate the appeal. If the claims remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

